Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 17, 2020 has been entered.
 
Claim Status
This is a response to papers filed on 12/172020.  Claims 10, 22, and 24 have been amend; claims 1-9, 14-21, 23, and 25, cancelled or newly; claim 26, newly added.  Accordingly, claims 10-13, 22, 24, and 26 are pending in the application and under consideration on the merit.

Claim Rejections - 35 USC § 112- New Matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

37 CFR §1.118 (a) states that "No amendment shall introduce new matter into the disclosure of an application after the filing date of the application".
The claim has been amended to recite the limitations for: “a uniform mixture of a biodegradable carrier material”. The instant specification is devoid of such description regarding weight percent of the entrained surfactant. The specification fails to disclose either explicitly or implicitly, the newly introduced limitations, as claimed. 
Applicant states “This is supported by the discussion at paragraph 74, where it is stated that the collagen mixture and the sheep placental extract (SPE) mixture were blended together, poured into a mold, allowed to gel, and dried.  It should be notes that blended together does not necessarily uniform mixture as claimed.
Thus, at the time the application was filed, an Artisan of skill would not recognize from the disclosure that Applicant was in possession of a lens-shaped patch that is a uniform mixture of a biodegradable carrier material, as claimed.  The only description of the concept of “uniform”  is [0071] of the specification as filed. Part of the paragraph states: After thermoforming, the bandage lens is trimmed or punched to the appropriate diameter. This solvent casting and molding process leads to a highly uniform, high optical transparency product. However, the  highly uniform, high optical transparency product is the lens NOT the mixture of mixture of a 
MPEP 2163.06 notes: "If new matter is added to the claims, the examiner should reject the claims under 35 U.S.C. 112, first paragraph - written description requirement.  In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981)."  MPEP 2163.02 teaches that "Whenever the issue arises, the fundamental factual inquiry is whether a claim defines an invention that is clearly conveyed to those skilled in the art at the time the application was filed...If a claim is amended to include subject matter, limitations, or terminology not present in the application as filed, involving a departure from, addition to, or deletion from the disclosure of the application as filed, the examiner should conclude that the claimed subject matter is not described in that application.  MPEP 2163.06 further notes "When an amendment is filed in reply to an objection or rejection based on 35 U.S.C. 112, first paragraph, a study of the entire application is often necessary to determine whether or not "new matter" is involved.  Applicant should therefore specifically point out the support for any amendments made to the disclosure".
This is a new matter rejection.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35 of the U.S. Code not included in this action can be found in a prior Office action.
Claims 10-13, 22, 24, and 26 are rejected under 35 U.S.C. 103 as obvious over Liu et al (“Liu”, US 20080181967 A1, published July 31, 2008) and Philip (non-patent literature: The dry eye zone forums, available online Sept. 13, 2005 of record).

In addition, claim 10 uses the open-ended transitional phrase “comprising”. Thus, the lens-shaped patch allows for the presence of additional unrecited components.
Liu is directed to placental or umbilical cord tissue compositions (title).  Liu indicates that the membrane pieces are homogenized to produce an umbilical cord membrane suspension. Homogenization is repeated as necessary in order to obtain a visibly homogenous suspension ([0141], implying uniform mixture in the instant claim 10).  Liu teaches that a bandage contact lens, wherein the contact lens comprises a solution, gel or paste of the invention ([0011], read on the limitation of lens-shaped patch in the instant claim 10).  Liu also discloses that, in a specific embodiment, the composition of the invention comprises collagen that is crosslinked by riboflavin ([0012], [0118], and claim 13 of Liu,  read on the limitation of the collagen in the instant claim 10, the cross-linking agent or cross-linking additive in the instant claim 22 and 24, implying the limitations of the instant claims 11 and 26).  Liu further discloses that a method of dry eye, symblepharon (implying eye trauma), red eye, inflammation of a tissue of an eye or injury ([0012], read on the limitation of the eye conditions in the instant claims 12 and 13).  Liu indicates that the riboflavin is used to crosslink collagen proteins in a collagen-containing gel to improve or increase the mechanical strength of the gel ([0085]) and such a riboflavin solution can be about 0.01% to about 1% riboflavin ([0086]).
While teaching collagen, Liu does not expressly teach the source of collagen is mammalian.  This deficiency is cured by Philip.  
Philip directed to collagen corneal shields (title, readable on the limitation of biodegradable carrier in the instant claim 1).  Philip teaches that the collagen corneal shield is a newly developed, potentially multipurpose ophthalmic lens (1st para. on page 1/4 of the PDF, readable on the lens-shaped patch in the instant claim 10).   Philip indicates that collagen, in humans, is one of the most widespread and important proteins found in the body (1st para. on page 1/4 of the PDF, implying mammalian source in the instant claim 10).  Philip also teaches that collagen from porcine sclera (a mammal source) and shape it in the form of a contact lens that can easily be placed on the surface of the eye is known (2nd para. on page 1/4 of the PDF, implying collagen from a mammalian source in the instant claim 10).  Philip also teaches that the collagen shield is currently available to physicians for use among patients with dry eye syndromes (4th para. on page 1/4 of PDF, readable on the limitations of ocular disease in the instant claims 12 and 13).  Philip indicates that early experience with this collagen "contact lens" showed that it was able to protect the ocular surface and also that it was dissolvable because the naturally occurring enzymes in the tear film causes the collagen contact lens to dissolve over a period of time (2nd para. on page 1/4 of PDF, readable on the limitation of collagen source and property in the instant claim 10,  the limitation 
It would have been obvious for one of ordinary skill in the art, as of the effective filing date of the claimed invention, to choose mammalian collagen taught by Philip as the particular biodegradable carrier material to be incorporated into the bandage contact lens of Liu.  A person of ordinary skill would have been motived to do so because Philip has taught that collagen in human is one of the most widespread and important proteins found in the body.  Philip also teaches using mammalian collagen for the same eye conditions as Liu.  Thus, in view of the teachings Liu and Philip, there would have been a reasonable expectation that a lens-shaped patch comprising a mixture of a biodegradable carrier material comprising collagen from a mammalian source and an active ingredient comprising an amniotic extract could be successfully prepared and used in treating diseases of an eye.  
Regarding the uniform mixture in claim 10, Liu teaches a method of obtaining an umbilical cord suspension or solution useful for medical purpose ([0139]), where homogenization is repeated as necessary in order to obtain a visibly homogenous suspension  ([0141]).  Thus, the limitation of uniform mixture in the instant claim 10 is met.
Regarding the degradation time claim 22 and the controlled degradation in claim 26, the principles of law are “[Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456 (CCPA 1955). This rule is limited to cases in which the optimized variable is a “result-effective variable.” In re Antonie, 559 F.2d 618, 620 (CCPA 1977).  In this case, Liu has taught the amount of riboflavin (0.01 – 1%) depends on the mechanical strength desired.  It would have been prima facie obvious to control the amount of riboflavin to achieve desired mechanical 
MPEP 2112.02 (1I): "Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705,709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

Response to Arguments 
Applicant’s arguments filed 12/17/2020 have been fully, but they are not found persuasive. 
Applicant argues (page 2/8 of the remarks) that “Liu does not disclose a Contact Lens without Insoluble Polymers” because Liu discloses various embodiments of a contact lens made from ionic or non-ionic polymers, which are not soluble and do not dissolve on the cornea.  There is no uniform mixture of collagen and amniotic or placental extract, as required by the instant claims, in the embodiment described in Liu ([0118]).
In response to applicant's above arguments, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In this case, Liu clearly teaches that “In another embodiment, the bandage contact lens comprises collagen, wherein the collagen is crosslinked by riboflavin. ([0118])”.  
Applicant also argues (page 4/8 of the remarks) that Liu Does Not Provide an Enabling Disclosure for the Proposition Cited by the examiner.
In response, as evidenced by Dr. Sheha, fetal membranes was used on the ocular surface to treat symblepharon as early as 1940 (1st paragraph on page 1/7 of Sheha, see attached PDF).  Thus, the enabling issue is not convincing without evidence showing otherwise.
Applicant further argues (page 6/8 of the remarks) that Philipp Does not Cure the Shortcomings of Liu, stating that Liu and Philipp together, do not provide a device having a uniform (or homogenous) mixture of a biodegradable carrier material comprising collagen and an active ingredient comprising an amniotic extract or a placental extract.
In response, applicant’s argument is not accurate because the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference. 
For these reason, the invention, as a whole, is obvious over the cited references.

Conclusion
No claim is allowed.

CONTACT INFORMATION

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 5712720646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YANZHI ZHANG/
Primary Examiner, Art Unit 1617